Truly, J.,
delivered the opinion of the court.
By no construction, even the most strained, can we possibly hold the publication • complained of to be libelous. While phrased in a misleading way, it, nevertheless, stated substantially the truth. Appellants themselves, in their own card claiming credit for prompt adjustment of this very loss, recognized the distinction between a “settlement” and a “payment” of a fire loss. The card inserted by the agent of appellee did no more. It was an advertisement, sharp and unfair probably, but certainly not libelous. Numerous authorities cited in brief of counsel for appellee demonstrate the correctness of this conclusion.

The judgment is affirmed.